FILED
                             NOT FOR PUBLICATION                             JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN ORTIZ-ORTIZ,                                No. 07-73463

               Petitioner,                       Agency No. A072-403-624

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Juan Ortiz-Ortiz, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s

factual findings, Lopez v. Ashcroft, 366 F.3d 799, 802 (9th Cir. 2004), and we grant

the petition for review.

      Substantial evidence does not support the BIA’s conclusion that Ortiz-Ortiz

failed to establish past persecution on account of a protected ground because his

credible testimony and documentary evidence establish that he and his family were

targeted by guerrillas because of their pro-government political opinion. See Lopez

v. Ashcroft, 366 F.3d 799, 804 (9th Cir. 2004) (harm by guerrillas was punishment

for alien’s pro-establishment political views).

      Because Ortiz-Ortiz established a nexus to a protected ground, we remand to

the BIA for further proceedings consistent with this disposition, see INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam), taking into consideration Ortiz-

Ortiz’s age at the time of the past harms, see Hernandez-Ortiz v. Gonzales, 496

F.3d 1042, 1045-46 (9th Cir. 2007).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                   07-73463